             Case 1:15-cr-00536-PGG Document 1084 Filed 05/11/20 Page 1 of 1




                                             May 11, 2020

VIA ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Irfan Amanat, 15 Cr. 536 (PGG)

Dear Judge Gardephe:

       We represent defendant Irfan Amanat in the above-referenced matter. On May 6, 2020,
undersigned counsel filed a letter motion requesting that the Court schedule the Fatico and sentencing
hearings in Mr. Amanat’s matter as soon as possible. (ECF Dkt. No. 1082.)

       On May 8, 2020, the Court endorsed the May 6, 2020 letter motion as follows: “By May 11,
2020, Defendant is directed to identify the docket numbers associated with the motions or other
applications that he no longer intends to pursue.” (ECF Dkt. No. 1083.) Accordingly, we file this letter.

       For the reasons laid out in our May 6, 2020 letter motion, we no longer intend to pursue our
discovery motion filed on November 15, 2019. (ECF Dkt. Nos. 1039 (Notice of Motion), 1040
(Declaration and Exhibits), and 1041 (Memorandum of Law)).

       Thank you very much for your attention to this matter.

                                            Very truly yours,



                                             Priya Chaudhry

Cc: All counsel of record (via ECF)




PRIYA CHAUDHRY                        PRIYA@CHAUDHRYLAW.COM                                 212.785.5551
